     Case 1:20-mj-00416-SJB ECF No. 63, PageID.505 Filed 10/30/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,
                                                             CASE NO. 1:20-MJ-416
v.
                                                             Hon. Sally J. Berens
KALEB FRANKS,                                                U.S. Magistrate Judge

               Defendant.
                                     /


                                    ORDER TO RESPOND

        Defendant has filed a motion for revocation of detention order (ECF No. 57). The matter has

been referred to the undersigned. The government shall file a response to the motion not later than

November 10, 2020.




Date:    October 30, 2020                    /s/ Robert J. Jonker
                                             ROBERT J. JONKER
                                             CHIEF UNITED STATES DISTRICT JUDGE
